PER CURIAM:
Monica Lynn Coleman appeals the district court’s order affirming the bankruptcy court’s order granting summary judgment in favor of the trustee and denying her a discharge in the underlying bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Simpson v. Coleman, Nos. CA-04-786-BEL; BK-99-5609; BK-99-56239 (D.Md. Mar. 23, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED